Citation Nr: 1811455	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-27 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral foot disorder other than plantar fasciitis, to include pes planus, bone spurs, and degenerative arthritis; and as secondary to service-connected residuals of fracture of the right fibular malleolus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from April 1964 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2015.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

In an August 2016 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The Board notes that the August 2011 rating decision denied the Veteran's service connection claims for flat feet, bone spurs, and plantar fasciitis.  The Veteran was informed of that decision and his appellate rights, but he only appealed the denial of entitlement to service connection for flat feet and bone spurs.  He also did not submit new and material evidence related to plantar fasciitis within one year of the decision.  Thus, the August 2011 rating decision's denial of his service connection claim for plantar fasciitis became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156 (b); 20.200, 20.201, 20.302, 20.1103.  

The August 2016 Board decision separately remanded the issues of entitlement to service connection for bilateral pes planus and entitlement to service connection for bilateral bone spurs of the feet.  However, the record reflects that the Veteran has also received a diagnosis for degenerative arthritis of the bilateral feet during the appeal period.  See October 2016 VA examination.  As both claims involve bilateral foot disorders, and in light of the fact that the record contains diagnoses for additional foot disorders, the Board has condensed the claims into one issue to encompass all foot disorders other than plantar fasciitis.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that where there is no prior final denial of a claim, although a Veteran may identify a particular disorder, the scope of the claim cannot be limited only to the condition stated, but must be considered a claim for any disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim).

REMAND

A remand is needed to obtain an adequate VA medical opinion that addresses all relevant diagnoses and medical questions in accordance with the August 2016 Board remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  As directed by the remand, the Veteran was provided with a VA examination and medical opinion in October 2016.  The examiner noted that he had diagnoses of bilateral flat feet, degenerative arthritis of the bilateral feet, and bone spurs of the bilateral feet.  The examiner gave a negative opinion on direct service connection for pes planus and bone spurs, but did not address the diagnosis of degenerative arthritis of the bilateral feet.  See Clemons, 23 Vet. App. at 5.  In addition, the examiner did not follow the remand's instructions to provide an opinion concerning whether the disorders were secondary to the Veteran's service-connected residuals of fracture of the right fibular malleolus.

Regarding pes planus, the examiner stated that there was no report of the disorder in the Veteran's enlistment or separation examination.  The Board notes that although pes planus was not noted in an enlistment examination conducted in February 1964, a subsequent STR stated that the Veteran underwent a physical examination for active duty on April 22, 1964, and his defects included pes planus.  In light of this amendment to the initial enlistment examination, the Board finds that pes planus was a defect noted upon entry to active duty.  Consequently, the presumption of soundness does not apply, and the relevant inquiry is whether the disorder was aggravated by, rather than incurred in, active service.  See 38 U.S.C. §§ 1111, 1153; 38 C.F.R. §§ 3.304, 3.306.  As pes planus can be congenital in nature, the opinion obtained on remand should also address whether it is considered a congenital defect or disease.  If the disorder is a congenital defect, the examiner must opine as to whether there was a superimposed disease or injury during service that resulted in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990); see also Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral foot disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the Indianapolis VA Medical Center, since October 2016.

2.  After completing the preceding development in paragraph 1, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's bilateral foot disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all foot disorders other than plantar fasciitis that have been present during the appeal period.  If pes planus, bone spurs, and degenerative arthritis are not identified, the examiner must address the previous diagnoses of record. 

The examiner must then provide an opinion as to the following questions:

(a)  For each disorder other than pes planus, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was incurred in or is otherwise related to the Veteran's active service.

(b) For each disorder other than pes planus, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was caused by the Veteran's service-connected residuals of fracture of the right fibular malleolus.

(c) For each disorder other than pes planus, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was aggravated by the Veteran's service-connected residuals of fracture of the right fibular malleolus.

(d) If pes planus is identified, the examiner should explain whether it is a congenital or developmental disease, a congenital or developmental defect, or a disorder not of congenital or developmental origin.

The examiner should note that a disease generally refers to condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.

(e) If the pes planus is determined to be a congenital or developmental defect, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that there was a superimposed disease or injury that occurred during service and resulted in additional disability.

(f) If the pes planus is determined to be a congenital or developmental disease or a disorder not of congenital/developmental origin, opine as to whether there is clear and unmistakable evidence that the pes planus was not aggravated (permanently worsened beyond the normal progress of the disease) by the Veteran's active service, to include the Veteran's fracture of the right fibular malleolus.

(g) If the examiner determines that the pes planus was aggravated by the Veteran's active service, the examiner should render an opinion as to whether it is at least as likely as not that the aggravation in service is related to his current pes planus.

(h) Regardless of the conclusions reached, the examiner should consider the following:  (1) the April 22, 1964 STR that stated that the Veteran had been examined for active duty, and his defects included pes planus; (2) the Veteran's October 2015 Board hearing testimony that he experienced bilateral foot problems during service when he wore steel plated boots in the course of his duties that included frequent walking and carrying heavy loads of equipment; (3) The Veteran's October 2015 Board hearing testimony that he continued to have foot problems after service; and (4) the 1987 automobile accident reported by the Veteran during the May 2007 VA examination.

3.  Review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




